Exhibit 10.54

FOURTH AMENDMENT TO THE
TURNING POINT BRANDS, INC.
2006 EQUITY INCENTIVE PLAN

This is the Fourth Amendment to the 2006 Equity Incentive Plan maintained by
Turning Point Brands, Inc. (the “Plan”), which amendment shall be effective as
of the date of its adoption as set forth below.

Section 14(o) of the Plan is hereby deleted in its entirety and replaced with
the following:

(o) “Fair Market Value” shall mean (i) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee and (ii)
with respect to Shares, as of any date, the closing sale price (excluding any
“after hours” trading) of the Shares on the date of grant or the date of
calculation, as the case may be, on the stock exchange or over the counter
market on which the Shares are principally trading on such date (or on the last
preceding trading date if Shares were not traded on such date) if the Shares are
readily tradable on a national securities exchange or other market system, and
if the Shares are not readily tradable, Fair Market Value shall mean the amount
determined in good faith by the Committee as the fair market value of the
Shares.

To record its adoption by the Board of Directors, the Company has caused this
Amendment to be executed below by its authorized officer.

 
Turning Point Brands, Inc.
 
 
 
 
By:
/s/ James Dobbins
 
Title:
SVP — General Counsel
 
Date:
March 10, 2017









1

